November 3, 2009 VIA EDGAR Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 Attention: Filing Rule 497(j) RE: The Dreyfus/Laurel Tax-Free Municipal Funds (the Registrant ) Dreyfus BASIC California Municipal Money Market Fund Dreyfus BASIC New York Municipal Money Market Fund Dreyfus BASIC Massachusetts Municipal Money Market Fund File No: 33-43845 and 811-3700 Dear Sir/Madam, Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this is to certify that the form of the Prospectuses and the combined Statement of Additional Information that would have been filed pursuant to Rule 485(a) under this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 63 to the Registration Statement, electronically filed with the Securities and Exchange Commission on October 9, 2009. Very truly yours, /s/ Liliana Holguín Liliana Holguin cc: K&L Gates LLP KPMG LLP Stroock & Stroock & Lavan LLP
